UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1080


JESSICA COTTLE, on behalf of herself and others similarly situated,

                     Plaintiff - Appellant,

              v.

MONITECH, INC.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terence W. Boyle, District Judge. (7:17-cv-00137-BO)


Submitted: July 30, 2018                                          Decided: August 2, 2018


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Aaron D. Radbil, GREENWALD DAVIDSON RADBIL PLLC, Austin, Texas, for
Appellant. Carl N. Patterson, Jr., Clifton L. Brinson, SMITH, ANDERSON, BLOUNT,
DORSETT, MITCHELL & JERNIGAN, LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jessica Cottle appeals the district court’s order dismissing this action alleging a

violation of the Consumer Leasing Act of 1976, 15 U.S.C. §§ 1667-1667f (2012). We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Cottle v. Monitech, Inc., No. 7:17-cv-00137-BO

(E.D.N.C. Dec. 20, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2